Opinion filed December 16,
2010
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-10-00087-CV
                                                    __________
 
                                  MICHEAL
RALSTON, Appellant
 
                                                             V.
 
                                DENISE
UPFOLD ET AL, Appellees

 
                                   On
Appeal from the 259th District Court
 
                                                             Jones
County, Texas
 
                                                     Trial
Court Cause No. 021970
 

 
                                            M
E M O R A N D U M   O P I N I O N
Micheal
Ralston sued Denise M. Upfold, Roxann D. Martinez, and Janay B. Williams for
unlawfully appropriating seventy-six photographs, eight role playing books, and
one wireless notebook.  Ralston alleged that the taking occurred while he was
confined in the French M. Robertson Unit and while the defendants were employed
as correctional officers.  Ralston sought $288.75 in actual damages as well as $1,000
in punitive damages from each defendant.  The trial court granted the
defendants’ motion to dismiss pursuant to Tex.
Civ. Prac. & Rem. Code Ann. ch. 14 (Vernon 2002).  We affirm.
            On
appeal, Ralston contends that the trial court abused its discretion by
dismissing without conducting a hearing first and by failing to enter specific
findings on his allegations concerning violations of the Texas Theft Liability
Act, Tex. Civ. Prac. & Rem. Code Ann. ch. 134
(Vernon 2005).  Ralston also argues that he has a cognizable claim under the
Texas Liability Act.
            Pursuant
to Section 14.008(a), the trial court may but is not required to conduct a
hearing.  In its order, the trial court stated that appellant had failed to
comply with the requirements of Chapter 14.  The record supports the trial
court’s findings.  Moreover, the record does not support Ralston’s arguments
that the trial court abused its discretion or that he alleged a cause of action
under Section 134.001.  All of Ralston’s contentions have been considered, and
each is overruled.
            The
order of the trial court is affirmed.
 
                                                                                                PER
CURIAM
 
December 16,
2010
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.